Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/09/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-6, 8-9, 11-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2010/0277327 A1, hereinafter “Lee”) in view of Jakoboski et al. (US 2016/0320830 A1, hereinafter “Jakoboski”), Narayanan et al. (US 2015/0185800 A1, hereinafter “Narayanan”) and Yuan et al. (US 2017/0338682 A1, hereinafter “Yuan”).

As to claim 1, Lee (Fig. 1) discloses a portable communication device comprising: 
a housing (210);  
a touchscreen display (212) viewable through a portion of the housing;  
a communication circuitry (Para. 0026, the battery charging level is communicated) disposed inside the housing;  
a charging circuitry (Fig. 2 element 216) disposed inside the housing (Para. 0028) such that, among a plurality of edges of the touchscreen display, one edge is most adjacent to the charging circuitry (216);  
a processor (213) disposed inside the housing and operatively connected to the touchscreen display (212, 211), the charging circuitry (216), and the wireless communication circuitry (Para. 0027); and 
a memory operatively connected to the processor, 
wherein the memory stores instructions that, when executed, cause the processor to: 
receive a first signal indicating a charging state of a battery, from a stylus pen including the
battery through the wireless communication circuitry (Para. 0034);  
provide a first user interface regarding charging of the battery of the stylus pen (Fig. 3 element 3), based at least partially on the first signal (Para. 0034), 
Lee does not disclose a wireless communication circuitry;
wherein the charging circuitry comprises a conductive coil;

charge, through the charging circuitry, the battery of the stylus pen in response to detecting that
the stylus pen is positioned at the position of the conductive coil; and 
provide a second user interface representing the charging of the battery of the stylus pen while
the battery is being charged, 
wherein the first user interface and/or the second user interface are provided adjacent to the one edge to indicate to the user the position of the charging circuitry. 
However, Jakoboski teaches a wireless communication circuitry;
wherein the charging circuitry comprises a conductive coil (Figs. 2, 3 element 214; Para. 0038). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Jakoboski to include a charging coil to charge a stylus in the device disclosed by Lee. The motivation would have been to charge the stylus. 
And, Narayanan (Fig. 1) teaches detect that the stylus pen is positioned at a position of the conductive coil (Para. 0020);  
charge, through the charging circuitry, the battery of the stylus pen in response to detecting that
the stylus pen is positioned at the position of the conductive coil (Para 0020); and 
provide a second user interface representing the charging of the battery of the stylus pen while
the battery is being charged (Para. 0025).
	It would have been obvious to one of ordinary skill in the art to combine the teaching of Narayanan to detect the position of the stylus and display the charging status of the stylus on the device disclosed by Lee/Jakoboski. The motivation would have been to save power by turning off the charging unit when the stylus is removed (Narayanan; Para. 0015). 
And, Yuan teaches wherein the first user interface and/or the second user interface are provided adjacent to the one edge to indicate to the user the position of the charging circuitry (Figs. 4-5; 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Yuan to display a navigation interface for charging in the device disclosed by Lee/Narayana. The motivation would have been to achieve the optimal charging efficiency (Yuan; Para. 0004, 0063-0064). In combination, the prior art would teach a navigation interface between the first and second interface. And, this guiding interface can be interpreted as a part of the first or the second interface as claimed. 
	The above rejection also stands for the corresponding method of claim 9.
 
As to claim 2, Jakoboski (Fig. 3) teaches the portable communication device of claim 1, wherein the charging circuitry is included in the touchscreen display or disposed adjacent to the touchscreen display (110; Para. 0034), and 
wherein the instructions further cause the processor to charge the battery of the stylus pen
through the conductive coil and a conductive coil of the stylus pen (Para. 0038). 

 	As to claim 4, Lee discloses the portable communication device of claim 1, wherein the stylus pen supports at least one of electro-magnetic resonance (EMR), active electrical stylus (AES), or electric coupled resonance (ECR) (Para. 0027). 
	The above rejection also stands for the corresponding method of claim 11. 
 
As to claim 5, Jakoboski teaches the portable communication device of claim 1, wherein the wireless communication circuitry is configured to support a Bluetooth standard (Para. 0035). 
The above rejection also stands for the corresponding method of claim 15. 
 
As to claim 6, Lee does not explicitly disclose the portable communication device of claim 1, wherein the instructions further cause the processor to: 
receive a second signal from the stylus pen; and 
in response to receiving the second signal, change a charging mode from a first charging mode
to a second charging mode by increase an amount of a current provided to the charging circuitry. 
However, Jakoboski teaches wherein the instructions further cause the processor to: 
receive a second signal from the stylus pen (Fig. 10 element 1002); and 
in response to receiving the second signal, change a charging mode from a first charging mode (1010) to a second charging mode (1008) by increase an amount of a current provided to the charging circuitry (Para. 0061-0063).
It would have been obvious to one of ordinary skill in the art to combine the teaching of Jakoboski to use different power modes for charging the stylus in the device disclosed by Lee. The motivation would to conserve power (Jakoboski; Para. 0063).  
The above rejection also stands for the corresponding method of claim 12. 

As to claim 8, Lee does not disclose the portable communication device of claim 1, wherein the instructions further cause the processor to: 
receive a fourth signal from the stylus pen while the charging of the battery is performed; and 
in response to receiving the fourth signal, control the charging circuitry to terminate the
charging.
Narayanan teaches wherein the instructions further cause the processor to: 
receive a fourth signal from the stylus pen while the charging of the battery is performed; and 
in response to receiving the fourth signal, control the charging circuitry to terminate the
charging (Para. 0026).

The above rejection also stands for the corresponding method of claim 14. 

Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Jakoboski, Narayanan and Yuan as applied to claim 1 above, and further in view of Ningrat et al. (US 2010/0328249 A1, hereinafter “Ningrat”).

As to claim 7, Lee does not disclose the portable communication device of claim 1, wherein the instructions further cause the processor to: 
receive, from the stylus pen, a third signal having a specified resonance frequency while the charging of the battery is performed;  
identify, based on the third signal, that the stylus pen is out of the position of the conductive
coil; and 
provide a third user interface guiding a position of the stylus pen to coincide with the position
of the conductive coil. 
However, Ningrat (Fig. 8) teaches receive, from the stylus pen, a third signal having a specified resonance frequency while the charging of the battery is performed (Para. 0027; It teaches a resonant inductive charging.).  
	It would have been obvious to one of ordinary skill in the art to combine the teaching of Ningrat to induce the stylus with a resonant frequency in the device disclosed by Lee. The motivation would have been to charge the stylus (Ningrat; Para. 0027). 


And, Yuan teaches provide a third user interface guiding a position of the stylus pen to coincide with the position of the conductive coil (Figs. 4-5; Para. 0057-0062). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Yuan to display a navigation interface for charging in the device disclosed by Lee/Narayana. The motivation would have been to achieve the optimal charging efficiency (Yuan; Para. 0004, 0063-0064). 
	The above rejection also stands for the corresponding method of claim 13. 

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bakken et al. (US 2013/0106723 A1, hereinafter “Bakken”) in view of Lee and Yuan.

 	As to claim 16, Bakken (Fig. 5) discloses a portable communication device (52) comprising: 
a housing including a first plate (Para. 0016, cover panel) and a second plate (Para. 0017, a substrate) facing in a direction opposite to a direction of the first plate (bottom surface of the cover panel and the top surface of the substrate);  
a touchscreen display panel viewable through at least a portion of the first plate (Para. 0016);  
a wireless communication circuitry disposed inside the housing (Para. 0036);  
a conductive coil included in the touchscreen display panel or disposed adjacent to the
touchscreen display panel such that, among a plurality of edges of the touchscreen display panel, one edge is most adjacent to the conductive coil (Fig.6A element 62), and configured to generate an electromagnetic wave transmitted through the first plate (Para. 0042);  
at least one processor (12) operatively connected to the touchscreen display panel, the wireless
communication circuitry, and the conductive coil (Para. 0013, 0042); and 

apply a current to the conductive coil, in response to detecting that the stylus pen is located at a
position corresponding to the conductive coil (Para. 0034, 0037, 0042). 
Bakken does not disclose wherein the memory stores instructions that, when executed, cause the processor to: 
receive a first signal indicating a charging state of a battery from a stylus pen including the
battery through the wireless communication circuitry;  
provide a user interface corresponding to charging of the battery, based at least partially on the
first signal. 
However, Lee (Fig. 3) teaches receive a first signal indicating a charging state of a battery (322) from a stylus pen including the battery through the wireless communication circuitry (Para. 0034);  
provide a user interface (302) corresponding to charging of the battery, based at least partially on the first signal (Para. 0034). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Lee to display a charging state of a battery in the device disclosed by Bakken. The motivation would have been to remind the user to charge the stylus (Lee; Para. 0034)
And, Yuan teaches wherein the user interface is provided adjacent to the one edge to indicate to the user the position corresponding to the conductive coil (Fig. 4; Para. 0057-0062). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Yuan to display a navigation interface for charging in the device disclosed by Bakken/Lee. The motivation would have been to achieve the optimal charging efficiency (Yuan; Para. 0004, 0063-0064).

As to claim 17, Bakken discloses the portable communication device of claim 16, wherein the touchscreen display panel further includes: 

wherein the conductive coil is included inside the electromagnetic induction panel structure (Para. 0042). 
 
As to claim 18, Bakken (Fig. 6) discloses the portable communication device of claim 17, wherein the electromagnetic induction panel structure (52) includes: 
a plurality of first conductive lines (112) extending in a first direction on a first plane parallel to the first plate (the cover layer); and 
a plurality of second conductive lines (114) extending in a second direction perpendicular to the
first direction, on a second plane spaced apart from the first plane while being parallel to the first plane (as can be seen in the figure), and
wherein the conductive coil includes: 
first parts of the plurality of first conductive lines (Para. 0045);  
second parts of the plurality of second conductive lines (Para. 0045); and 
conductive vias for connecting the first parts with the second parts (Para. 0045, it is merely an optimization of result effective variable to use the drive and sense lines to form a coil as Bakken discloses using one of the drive and sense line to form a coil).

As to claim 19, Bakken (Fig. 7A) discloses the portable communication device of claim 18, wherein the housing further includes a recess (64) longitudinally extending along a side of the housing, 
wherein the stylus pen is detachably inserted into the recess (Fig. 7B).
Bakken does not disclose wherein the instructions further cause the processor to provide another user interface guiding a user to insert the stylus pen into the recess. 

It would have been obvious to one of ordinary skill in the art to combine the teaching of Yuan to display a navigation interface for charging in the device disclosed by Bakken/Lee. The motivation would have been to achieve the optimal charging efficiency (Yuan; Para. 0004, 0063-0064).
 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bakken, Lee and Yuan as applied to claim 16 above, and further in view of Atkinson et al. (US 2015/0049052 A1, hereinafter “Atkinson”).

As to claim 20, Bakken discloses the portable communication device of claim 16, further comprising: 
a signal processing circuitry configured to process signals transmitted to the stylus pen and/or
signals received from the stylus pen (Para. 0036), 
wherein the instructions further cause the processor to: 
transmit a first signal having a first frequency through the signal processing circuitry (Para. 0037, frequency of the drive signal).  
Bakken does not explicitly disclose receive a second signal having a second frequency different from the first frequency from the stylus pen; and 
identify a position of the stylus pen by processing the second signal having the second frequency
using the signal processing circuitry.
However, Atkinson teaches receive a second signal having a second frequency different from the first frequency from the stylus pen (Fig. 1 element 152; Para. 0022, 0023, The resonant frequency is approximately equal to the excitation signal which means they are different frequencies.); and 

using the signal processing circuitry (Para. 0024).
	It would have been obvious to one of ordinary skill in the art to combine the teaching of Atkinson to include a resonant circuits in the stylus of Bakken. The motivation would have been to magnetically induce currents in the stylus (Atkinson; Para. 0021). 

Conclusion
The prior at made of record and not relied upon is considered pertinent to applicant‘s disclosure.
Lynch et al. (US 9,177,503 B2) discloses displaying a temperature map on a display device (Fig. 11). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIPIN GYAWALI whose telephone number is (571)272-1597.  The examiner can normally be reached on M-F 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Will Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


BIPIN GYAWALI
Examiner
Art Unit 2625



/BIPIN GYAWALI/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625